


Exhibit 10.1


RADISYS CORPORATION 2007 STOCK PLAN
(OVERLAY PLAN)


Award Agreement for
Performance-Based Restricted Stock Units




This Award Agreement (the “Agreement”), dated as of         , is made by and
between Radisys Corporation (the “Company”) and              (the
“Participant”).
RECITALS
WHEREAS, the Company has established and maintains the Radisys Corporation 2007
Stock Plan, as amended (the “Plan”); and
WHEREAS, the Participant is an employee of the Company or a subsidiary of the
Company; and
WHEREAS, the Company desires to grant to the Participant performance-based
restricted stock units ("RSUs") under the Plan for the performance period
commencing September 1, 2012 and ending on December 31, 2013 (the “Performance
Period”), subject to certain restrictions and limitations; and
WHEREAS, the Participant desires to receive a grant of such RSUs from the
Company;
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Participant agree as follows:
1.
Grant of Award.

(a)Number of RSUs. The Company hereby grants to the Participant          RSUs on
the grant date (the "Award"), subject to the terms and conditions of this
Agreement. Each RSU represents the right to receive a Share of Common Stock if
the RSU becomes vested and non-forfeitable in accordance with Section 2 of this
Agreement. The Participant shall have no rights as a stockholder of the Company
including, but not limited to, voting and dividend rights until the Participant
receives Shares in settlement of the Award (or portion thereof).
(b)Target Award and Quarterly Target Award. Performance will be measured as of
the last day of each calendar quarter in 2013 (each, a "Performance Goal
Achievement Date"), with the first applicable Performance Goal Achievement Date
being March 31, 2013. The Participant's "Target Award" for the Performance
Period will be ____________ RSUs. The Participant's "Quarterly Target Award"
with respect to each Performance Goal Achievement Date during the Performance
Period will be 25% of the Target Award (that is, RSUs).
2.Vesting. The Participant's interest in the Award shall vest and become
non-forfeitable based upon satisfaction of (i) a Performance-Based Component;
and (ii) a Service-Based Component, as described in this Section 2.
(a)Performance-Based Component. The Committee shall determine the portion, if
any, of the Quarterly Target Award the Participant is eligible to receive as of
each Performance Goal Achievement Date based on achievement of certain
performance goals set forth on Appendix 1 (the "Quarterly Award"). The
Participant's eligibility to receive Shares in settlement of such Quarterly
Award shall be subject to the terms of this Agreement and the Participant
meeting the applicable Service-Based Component for such Quarterly Award, as
described in Section 2(b). The Participant's Quarterly Award with respect to any
Performance Goal Achievement Date during the Performance Period shall be equal
to the number of Shares set forth on Appendix 1 corresponding to the applicable
Performance Goal Achievement Percentage. The "Performance Goal Achievement
Percentage" means the weighted average of the achievement percentages for each
performance metric under each performance goal for the applicable calendar
quarter during the Performance Period, as determined in the sole discretion of
the Committee.

1

--------------------------------------------------------------------------------




The performance goals, and the performance metrics and respective Performance
Goal Achievement Percentages applicable to each performance goal, shall be
established in the sole discretion of the Committee and shall be furnished to
the Participant no later than 20 days after the beginning of each quarter during
the Performance Period, except that with respect to the Performance Goal
Achievement Date of March 31, 2013, the Committee shall deliver to the
Participant a summary of the performance goals, and the performance metrics and
the respective Performance Goal Achievement Percentages applicable to each
performance goal, no later than November 30, 2012.
The Committee shall review and certify in writing the level of attainment of the
performance goals each quarter during the Performance Period, which shall be the
basis for determining the applicable Quarterly Award, if any. Notwithstanding
any contrary provision of the Plan or this Agreement, the Committee, in its sole
discretion, may eliminate or reduce the Quarterly Award payable to any
Participant below that which would otherwise be payable under this Section 2(a).


(b)Service-Based Component. Except as otherwise provided in Section 3, to vest
and be eligible to receive Shares in settlement of a Quarterly Award, if any,
the Participant must be actively employed by the Company or one of its
subsidiaries on the one-year anniversary (the "Vesting Date") of the applicable
Performance Goal Achievement Date. Upon the Participant's termination of
employment with the Company and all of its subsidiaries, the unvested portion of
the Award, and the right to be issued any Shares pursuant to the unvested
portion of the Award, shall be forfeited by the Participant.
(c)Additional Documents/Capitalized Terms. The Participant agrees to execute
such additional documents and complete and execute such forms as the Company may
require for purposes of this Agreement. Any capitalized terms not defined herein
shall have the same meaning as set forth in the Plan.
(d)Issuance of Shares. If, and at the time, the Participant's Quarterly Award
vests under the terms of this Section 2, the Participant shall be issued a
number of Shares equal to the Quarterly Award that has vested on such Vesting
Date, without payment therefore, as full consideration for the vested Quarterly
Award. Without limiting the entitlement of the Participant to Shares pursuant to
a Quarterly Award that has vested, as soon as practicable following the
applicable Vesting Date and, in any event, no later than the date that is two
and one-half months following the last day of the calendar year in which the
Vesting Date for such Quarterly Award occurs, the Company shall, in its sole
discretion, either (i) cause to be delivered to the Participant a certificate
evidencing such Shares (less any Shares withheld under Section 5 below) or (ii)
cause its third-party record keeper to credit an account established and
maintained in the Participant's name with such Shares (less any Shares withheld
under Section 5 below) as evidence of the issuance of Shares pursuant to this
Agreement. No fractional Shares shall be issued under this Agreement. The
Quarterly Award, if any, shall be rounded to the next lowest whole number of
Shares in the event that the Quarterly Award would otherwise include fractional
Shares. Notwithstanding any provision in the Agreement to the contrary, the
Company may, in its sole discretion, settle the Quarterly Award in the form of
(1) a cash payment to the extent settlement in Shares (i) is prohibited under
local law, (ii) would require the Participant or the Company to obtain the
approval of any governmental and/or regulatory body in the Participant's country
of residence (or country of employment, if different), or (iii) is
administratively burdensome; or (2) Shares, but require the Participant to
immediately sell such Shares (in which case, pursuant to this Agreement, the
Company shall have the authority to issue sales instructions in relation to the
Shares on the Participant's behalf).
3.Termination of Employment.
Upon the Participant's termination of employment with the Company and its
subsidiaries for any reason, the Participant shall forfeit his right to receive
any portion of the Award that has not vested in accordance with the terms of
this Agreement or the Plan.
4.Restrictions on Transfer. Except as otherwise provided herein or in the Plan,
the Award granted pursuant to this Agreement and the rights and privileges
conferred hereby shall not be sold, exchanged, assigned, transferred, conveyed,
gifted, delivered, encumbered, discounted, pledged, hypothecated, or otherwise
disposed of, whether voluntarily, involuntarily, or by operation of law.
Immediately upon any attempt to transfer such rights, such Award, and all of the
rights related thereto, shall be forfeited by the Participant.
5.Withholding. The Participant shall be liable for any and all federal, state,
provincial, local or foreign taxes, pension plan contributions, employment
insurance premiums, social insurance contributions, amounts payable to a

2

--------------------------------------------------------------------------------




governmental and/or regulatory body in the Participant's country and other
levies of any kind required by applicable laws to be deducted or withheld with
respect to the Award granted pursuant to this Agreement and the issuance of
Shares (or payment of cash) pursuant to this Agreement (collectively, the
“Withholding Taxes”). The Company and its subsidiaries shall have the right to
deduct and withhold all required Withholding Taxes from any payment or other
consideration deliverable to the Participant. The Company may, prior to and as a
condition of issuing any Shares pursuant to this Agreement or delivering any
Share certificates or any cash or other assets to the Participant, require the
Participant to pay the Withholding Taxes or to satisfy the Company in a manner
acceptable to the Company that the Withholding Taxes will be paid. The
Participant agrees that the Company may, in its discretion as permitted in
accordance with local law, pay or satisfy all or part of the Participant's
obligation to pay the Withholding Taxes by withholding a number of Shares that
would otherwise be deliverable to the Participant having a fair market value not
in excess of the minimum amount of the Withholding Taxes.
6.Plan Incorporated by Reference. This grant of the Award is made pursuant to
the Plan, and in all respects will be interpreted in accordance with the Plan.
The Committee has the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions are conclusive as to any
questions arising hereunder. The Participant hereby acknowledges receipt from
the Company of a copy of the current version of the Plan which shall be deemed
to be incorporated in and form a part hereof. The Participant acknowledges that
in the event of any conflict between the terms of this Agreement and the terms
of the Plan, as the same may be amended and in effect from time to time, the
terms of the Plan shall prevail.
7.No Employment or Other Rights. This Agreement and the Award issued hereunder
does not confer upon the Participant any right to be continued in the employment
of the Company or any subsidiary or interfere in any way with the right of the
Company or any subsidiary to terminate the Participant's employment at any time
for any reason, with or without cause, or to decrease the Participant's
compensation or benefits.
8.Representations and Covenants of the Participant. The Participant represents,
warrants, agrees and covenants with the Company that:
(a)the Participant has not been induced to enter into this Agreement by
expectation of employment or continued employment with the Company or any
subsidiary of the Company, and the receipt of this Award under the Plan is
voluntary;
(b)the Participant will comply with all applicable laws in connection with this
Award and the acquisition and sale of any Shares issued hereunder and shall
indemnify and hold the Company and all of its subsidiaries harmless from and
against any loss, cost or expense incurred by the Company or any of its
subsidiaries in connection with any breach or default by the Participant under
such applicable laws;
(c)the Participant is an employee in active employment with the Company or one
of its subsidiaries; and
(d)as a condition to the Award, the Participant will repatriate all payments
attributable to the Shares and/or cash acquired under the Plan in accordance
with local foreign exchange rules and regulations in the Participant's country.
In addition, the Participant will take any and all actions, and consent to any
and all actions taken by the Company or any of its subsidiaries, as may be
required to allow the Company or any of its subsidiaries to comply with local
laws, rules and regulations in the Participant's country. Finally, the
Participant will take any and all actions as may be required to comply with the
Participant's personal legal and tax obligations under local laws, rules and
regulations in the Participant's country.
9.Acknowledgements by Participant. The Participant acknowledges and confirms the
Participant's agreement and understanding that:
(a)the Award granted hereunder is provided solely as an incentive and shall not
constitute part of the Participant's employment compensation package.
Participation in the Plan is voluntary, and the value of the Award under the
Plan is an extraordinary item of compensation outside the scope of the
Participant's employment contract, if any. If the Participant retires, resigns
or is terminated from employment or is removed from active employment with the
Company and all of its subsidiaries (with or without cause and with or without
notice), the loss or limitation, if any, pursuant to this Agreement and the Plan
with respect to rights which were not vested at that time shall not give rise to
any right to damages and shall not be included in the calculation of nor form
any part of any severance allowance,

3

--------------------------------------------------------------------------------




retiring allowance or termination settlement of any kind whatsoever in respect
of the Participant. The Award under the Plan is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments;
(b)in no event shall the Participant be entitled to continued vesting of the
Award beyond the time specified under the Plan and this Agreement;
(c)any reference in the Plan or this Agreement to the time when the Participant
“terminates employment” or words of similar import shall be a reference to the
time when the Participant ceases to be in active employment with the Company and
all of its subsidiaries and, for such purpose, if the Company or any of its
subsidiaries has made payment in lieu of notice to the Participant or has
dismissed the Participant with or without notice, the Participant shall cease to
be in active employment with the Company and all of its subsidiaries on the date
when the Company or any of its subsidiaries requires the Participant to stop
reporting to work; and
(d)the Participant has received independent legal advice or has decided,
voluntarily without influence from the Company or any of its subsidiaries, that
the Participant does not need to seek such independent legal advice in relation
to this Agreement, the Plan and all related documents.
10.Applicable Law. The validity, construction, interpretation and effect of this
Agreement will be governed by and construed in accordance with the laws of the
State of Oregon, without giving effect to the conflicts of laws provisions
thereof.
11.Notice. Any notice to the Company or the Committee provided for in this
Agreement shall be addressed to Radisys Corporation at its principal business
address in care of the Secretary of the Company, and any notice to the
Participant will be addressed to the Participant at the current address shown on
the books and records of the Company or its subsidiary. Any notice shall be sent
by registered or certified mail.
12.Discretionary Nature of the Plan. The Participant acknowledges and agrees
that the Plan is discretionary in nature and limited in duration, and the
Company may amend, modify, suspend or terminate the Plan or this Agreement in
its sole discretion at any time, subject to the terms of the Plan and any
applicable limitations imposed by law. This Award under the Plan is a one-time
benefit and does not create any contractual or other right to receive additional
Awards or other benefits in lieu of Awards in the future. Future Awards, if any,
will be at the sole discretion of the Board or the Committee.
13.EU Age Discrimination Rules. If the Participant is a local national of and
employed in a country that is a member of the European Union, the grant of the
Award and the terms and conditions governing the Award are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age Discrimination Rules”). To
the extent a court or tribunal of competent jurisdiction determines that any
provision of the Award is invalid or unenforceable, in whole or in part, under
the Age Discrimination Rules, the Committee, in its sole discretion, shall have
the power and authority to revise or strike such provision to the minimum extent
necessary to make it valid and enforceable to the full extent permitted under
local law.
14.Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies the
Participant of the following in relation to the Participant's personal data and
the collection, processing and transfer of such data in relation to the
Company's grant of this Award and the Participant's participation in the Plan.
The collection, processing and transfer of the Participant's personal data is
necessary for the Company's administration of the Plan and the Participant's
participation in the Plan, and the Participant's denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant's participation in the Plan. As such, the Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.
The Company and the Participant's employer hold certain personal information
about the Participant, including the Participant's name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options, RSUs or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant's favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company or the
Participant's employer will process the Data for the exclusive purpose of
implementing, administering and managing the Participant's participation in the

4

--------------------------------------------------------------------------------




Plan. The Data processing will take place through electronic and non-electronic
means according to logistics and procedures strictly correlated to the purposes
for which Data are collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Participant's country of
residence. Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company's
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the
Participant's participation in the Plan.
The Company and the Participant's employer will transfer Data amongst themselves
as necessary for the purpose of implementation, administration and management of
the Participant's participation in the Plan, and the Company and the
Participant's employer may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area or
elsewhere throughout the world, such as the United States. The Participant
hereby authorizes (where required under applicable law) these recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Participant's
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant's behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, (d) oppose,
for legal reasons, the collection, processing or transfer of the Data which is
not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant's participation in the Plan, and (e)
withdraw the Participant's consent to the collection, processing or transfer of
the Data as provided hereunder (in which case, the Participant's Award will be
null and void). The Participant may seek to exercise these rights by contacting
the Participant's local Human Resources manager or the Company's Human Resources
Department.
15.Private Placement. The grant of the Award is not intended to be a public
offering of securities in the Participant's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of the Award is not
subject to the supervision of the local securities authorities.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or other awards granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
17.English Language. The Participant acknowledges and agrees that it is the
Participant's express intent that the Agreement, any Addendum, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Award, be drawn up in English. If the Participant has received
any documents related to the Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version shall control.
18.Addendum. Notwithstanding any provisions of this Agreement to the contrary,
the Award shall be subject to any special terms and conditions for the
Participant's country of residence (and country of employment, if different), as
are forth in an addendum to this Agreement (an “Addendum”). Further, if the
Participant transfers the Participant's residence and/or employment to another
country reflected in an Addendum to this Agreement at the time of transfer, the
special terms and conditions for such country shall apply to the Participant to
the extent the Company determines, in its sole discretion, that the. application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the Award and the
Plan (or the Company may establish additional special terms and conditions as
may be necessary or advisable to accommodate the Participant's transfer). In all
circumstances, any applicable Addendum shall constitute part of this Agreement.
19.Additional Requirements. The Company reserves the right to impose other
requirements on the Award, any Shares acquired pursuant to the Award, and the
Participant's participation in the Plan, to the extent the Company

5

--------------------------------------------------------------------------------




determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the operation
and administration of the Award and the Plan. Such requirements may include (but
are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.
20.409A Savings Clause. The Plan, this Agreement and the Award granted hereunder
are intended to meet the “short-term deferral” exception to the provisions of
Code Section 409A and Treasury regulations issued thereunder or to otherwise
comply with Section 409A of the Code and the Treasury regulations and guidance
issued thereunder. Notwithstanding any provision of the Plan or this Agreement
to the contrary, the Plan, this Agreement and the Award shall be interpreted and
construed consistent with this intent. Notwithstanding the foregoing, the
Company and its subsidiaries shall not be required to assume any increased
economic burden in connection therewith.
21.Entire Agreement. This Agreement and the Plan contain the entire agreement
between the Participant and the Company regarding the grant of the Award and
supersede all prior arrangements or understandings with respect thereto.
[Remainder of page left blank intentionally. Signature page follows.]

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Participant has executed this Agreement
effective as of the date hereof.


RADISYS CORPORATION


By:
 
Its:
Chief Financial Officer
Date:
 



By accepting this grant, I hereby accept the Award granted pursuant to this
Agreement subject to the limitations and restrictions referred to herein, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby further
agree that all the decisions and determinations of the Committee and its
interpretation and construction of the provisions of the Plan and this Agreement
will be final, conclusive and binding.


 
 
 
Participant

* * * * *



7

--------------------------------------------------------------------------------




RADISYS CORPORATION STOCK PLAN
(OVERLAY PLAN)


Appendix 1


Performance Goal
Performance Metrics
Calculations (1)
# of Shares-
Threshold
# of Shares-
Target
# of Shares-
Maximum
Product Delivery (33.3%)
 
 
<<75% of Target>>
<<100%>>
<<125% of Target>>
Design Wins (33.3%)
 
 
<<100%>>
<<100%>>
<<125% of Target>>
Operational (33.3%)
 
 
<<100%>>
<<100%>>
<<100%>>



(1) No. of Shares to be calculated based on actual Performance Goal Achievement
Percentage for each Performance Goal between Threshold, Target and Maximum,
rounded down to the nearest whole Share.



8